 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Gary,                                     No. CV-18-02796-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Carbon Cycle Arizona LLC, et al.,
13                  Defendants.
14
15         On January 22, 2019, Plaintiff accepted an offer of judgment from certain
16   Defendants. (Doc. 46). On January 23, 2019, the Clerk of the Court entered judgment
17   consistent with the offer and acceptance. (Docs. 47 and 48). Pending before the Court is
18   Plaintiff’s motion for order to show cause seeking to enforce this judgment. (Doc. 61).
19         Federal Rule of Civil Procedure 69 explains how to collect a money judgment. The
20   Rule incorporates certain Arizona state court procedures and certain federal statutes.
21   Plaintiff has failed to cite any governing law that would permit collection by a show cause
22   hearing and/or holding Defendants in contempt.
23         Moreover, the case Plaintiff does cite (Doc. 61 at 2), Thompson v. Arizona Movers,
24   CV 17-03819-PHX-DGC, was based on the Court enforcing a settlement agreement over
25   which the Court retained jurisdiction. (Doc. 31, CV 17-3819).          More significantly,
26   however, Judge Campbell’s ultimate ruling in that case was, “Plaintiff shall execute on the
27   award of attorney fees under the remedies of Rule 69.” (Doc. 40, CV 17-3819). Thus,
28   Plaintiff’s cited case provides no support for going outside the procedures available under
 1   Federal Rule of Civil Procedure 69.
 2         Based on the foregoing, relief in the form of a show cause hearing will be denied.
 3   Additionally, the added remedy of filing a supplemental motion for attorney’s fees for
 4   bringing the show cause motion is also denied.
 5         Nonetheless, the Court notes that the judgment at Doc. 48 is final,1 notwithstanding
 6   Defendants’ arguments to the contrary. (Doc. 62). Thus, Plaintiff may begin collection
 7   efforts consistent with Rule 69 immediately.
 8         Accordingly,
 9         IT IS ORDERED that the motion for order to show cause and motion to
10   supplement (Doc. 61) are denied.
11         Dated this 19th day of March, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
        Thirty days have elapsed since the entry of judgment. See Federal Rule of Civil
     Procedure 62(a).

                                               -2-
